UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 9, 2010 CORMEDIX INC. (Exact name of registrant as specified in its charter) Delaware 001-34673 20-5894890 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (908) 517-9500 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 9, 2010, CorMedix Inc. (the “Company”) issued a press release announcing its financial results for the three month period ended September 30, 2010 and other financial information.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information furnished in this Current Report on Form 8-K, including Exhibit 99.1 hereto, shall not be considered “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of such section, nor shall it be incorporated by reference into future filings by the Company under the Securities Act of 1933, as amended, or under the Exchange Act unless the Company expressly sets forth in such future filing that such information is to be considered “filed” or incorporated by reference therein. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release, dated November 9, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. November 9, 2010 CORMEDIX INC. By: /s/ Brian Lenz Name: Brian Lenz Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release, dated November 9, 2010.
